          Exhibit 10.1



AMENDMENT NUMBER TWO TO CONSENT AND
WAIVER UNDER LOAN DOCUMENTS


This AMENDMENT NUMBER TWO TO CONSENT AND WAIVER UNDER LOAN DOCUMENTS (the
“Amendment”) is made and entered into as of January 8, 2009 and effective as of
January 2, 2009, by and among ISCO International, Inc., a Delaware corporation
(the “Company”), Alexander Finance, L.P., an Illinois limited partnership
(“Alexander”) and Manchester Securities Corporation, a New York corporation
(“Manchester”).
 
W I T N E S S E T H:
 
WHEREAS, on January 3, 2008, the Company, Alexander, Manchester, Spectral
Solutions, Inc., a Colorado corporation (“Spectral”), and Illinois
Superconductor Canada Corporation, a corporation organized under the laws of
Ontario, Canada (“ISCO Canada”) entered into that certain Amendment to and
Consent and Waiver under Loan Documents (the “Consent and Waiver”) whereby the
parties (i) issued new Amended and Restated Notes to Alexander, (ii) amended,
consented to and waived certain provisions in that certain Third Amended and
Restated Loan Agreement dated as of November 10, 2004 (the “Loan Agreement”),
and (iii) amended that certain Fourth Amended and Restated Security Agreement
dated June 22, 2006 and those certain Fourth Amended and Restated Guaranties
dated as of June 21, 2006; and


WHEREAS, subsequent to the date of the Consent and Waiver, each of Spectral and
ISCO Canada were dissolved under the laws of each respective entity’s
jurisdiction;


WHEREAS, on January 3, 2008, the Company issued to Alexander a New Amended and
Restated 7% Senior Secured Convertible Note (the “Restated Note”);


WHEREAS, as of the date hereof, Alexander, the Company and Manchester Securities
Corp. entered into the First Amendment to Note (the “Note Amendment”), pursuant
to which certain terms of the Restated Note were amended (the Restated Note
together with the Note Amendment shall be referred to herein as the “New Amended
and Restated Note”);


WHEREAS, also on the date hereof, the Company and Alexander entered into the
First Amendment to Registration Rights Agreement (the “Registration Rights
Amendment”), which amended certain terms of the Registration Rights Agreement
dated as of January 3, 2008; and


WHEREAS, concurrent with entrance into the Note Amendment and the Registration
Rights Amendment, the parties desire to amend the Consent and Waiver to provide
for certain changes as more fully set forth herein.






A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the covenants and agreements herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1. Definitions.  All capitalized terms used herein and not defined or amended
herein shall have the meanings ascribed to them in the Consent and Waiver.


2. Amendments.  The Consent and Waiver shall be amended as follows:


a)  
The following shall be added to the end of Section 1:



“For purposes of this Agreement, all references to the New Amended and Restated
Note shall mean the New Amended and Restated Note, as amended from time to
time.  The term “New Conversion Shares,” as used in this Agreement, shall mean
the shares of the Company’s common stock underlying the New Amended and Restated
Note.”


b)  
Replace Section 6(c) in its entirety with the following:



“Intentionally Omitted.”


c)  
Replace Section 6(d) in its entirety with the following:



“The Company covenants to Alexander that upon issuance in accordance with this
Agreement, the Amendment to Loan Documents, the Loan Agreement, and the terms of
the New Amended and Restated Note, the New Conversion Shares into which the New
Amended and Restated Note is convertible will be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes (other than
transfer taxes where the  New Amended and Restated Note has been transferred and
other than any taxes due because of actions by Alexander), liens and charges
with respect to the issue thereof and the holders of such New Conversion Shares
shall be entitled to all rights and preferences accorded to a holder of shares
of the Company’s common stock.”


d)  
The following shall be added as a new Section 7 and the subsequent sections of
the Consent and Waiver shall be renumbered accordingly:



“7.  Pending Action of NYSE Alternext US.


(a)           Definitions.  For purposes of this Section 7:


“Exchange” shall mean NYSE Alternext US or such other national securities
exchange registered under Section 6 of the Securities Exchange Act of 1934 on
which the Company’s common stock is listed for trading.  For the avoidance of
doubt, the term “Exchange” shall not include the Over-the-Counter Bulletin Board
or the Pink Sheets.


“Conversion” shall mean the conversion of the New Amended and Restated Note into
the New Conversion Shares.
 
(b)
Stockholder Approval.  Notwithstanding anything to the contrary contained in the
New Amended and Restated Note or the Registration Rights Agreement dated January
3, 2008, as amended, if the rules of the Exchange require stockholder approval
to issue the New Conversion Shares, the Company shall submit to its stockholders
for approval the issuance of the New Conversion Shares at the earlier of (i) the
regularly scheduled 2009 Annual Meeting of the Company’s stockholders, or (ii)
such other time as the Company may seek the consent or approval of its
stockholders through a proxy solicitation (the “Stockholder Approval
Date”).  After approval by the Company’s stockholders of the issuance of the New
Conversion Shares, the Company shall use its reasonable best efforts to seek
approval by the Exchange to list the New Conversion Shares on the Exchange, if
such approval is required by the Exchange.


 
 
(c)
Conversion Limitation.  Notwithstanding anything to the contrary contained in
the New Amended and Restated Note or the Registration Rights Agreement dated
January 3, 2008, as amended, the New Amended and Restated Note shall not be
converted into shares of the Company’s common stock until the issuance of such
shares has been approved by the Company’s stockholders and the New Conversion
Shares have been approved for listing on the Exchange, if applicable.



 
(d)
Termination of this Section.  This Section 7 shall be null and void and of no
further force or effect if, and when, the Company is delisted from the
Exchange.”



3. Exchange Limitation. If, and when, the Company is delisted from NYSE
Alternext US, the Company hereby covenants and agrees that each agreement with
or note issued to Manchester or Alexander, as the case may be, shall be amended
such that any provision limiting the number of shares of the Company's common
stock that may be issued pursuant to such agreement or note at prices below the
book or market value (as such terms are used in Section 713 of the AMEX Company
Guide) of such common stock shall be of no further force and effect.
Notwithstanding the foregoing, the Company, Manchester and Alexander agree that
if any Exchange on which the Company’s common stock may be listed imposes any
similar limitation regarding the number of shares of common stock that may be
issued, the parties shall amend any note or agreement, as applicable, to comply
with the requirements of the Exchange.
 
4. Entire Agreement; Amendment.  This Amendment, together with the Consent and
Waiver, the Loan Documents and the agreements and documents contemplated hereby
and thereby, contains the entire understanding and agreement of the parties.
 
5. Non-Contravention. The Company’s execution, delivery and performance of this
Amendment does not violate any material term, provision or covenant of any
agreement that is currently in effect between the Company and either of
Alexander or Manchester.
 
6. Governing Law.  This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York, without regard to choice
of laws principles.
 
7. Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.
 
8. Full Force and Effect.  Except as specifically modified or amended by the
terms of this Amendment, the Consent and Waiver and all provisions contained
therein are, and shall continue, in full force and effect.  Except with respect
to the Amendment to Consent and Waiver Under Loan Documents, nothing contained
in this Amendment shall be deemed to be or construed as a waiver or modification
of any terms or provisions of any agreement between Alexander and the Company or
Manchester and the Company, or any rights of Alexander or Manchester arising
theruender as a result of the Company’s execution, delivery and performance of
this Amendment.
 

 


{Signature Page Follows}

 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first written above.
 

  ISCO INTERNATIONAL, INC.          
 
By:
/s/ Gary Berger       Name : Gary Berger       Its: Chief Financial Officer    
     


  ALEXANDER FINANCE, L.P.          
 
By:
/s/ Bradford Whitmore       Name: Bradford Whitmore       Title: President of
Bun Partners, Inc.,                 General Partner of Alexander Finance, L.P.  





  MANCHESTER SECURITIES CORPORATION          
 
By:
/s/ Elliot Greenberg       Name: Elliot Greenberg       Its: Vice President    
     



 



 
 


 
 

--------------------------------------------------------------------------------

 

COLLATERAL AGENT
UNDER SECURITY AGREEMENT:
 

  MANCHESTER SECURITIES CORPORATION          
 
By:
/s/ Elliot Greenberg       Name: Elliot Greenberg       Its: Vice President    
     






